       Case: 3:19-cv-00644-bbc Document #: 12 Filed: 06/05/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

MANDEL BENSON,
                                                                    ORDER
                             Petitioner,
                                                                 19-cv-644-bbc
              v.

MATTHEW MARSKE,

                             Respondent.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       On December 6, 2019, I denied federal prisoner Mandel Benson’s petition for a writ

of habeas corpus under 28 U.S.C. § 2241. Dkt. #4. On March 31, 2020, I denied

petitioner’s motions requesting that the court extend his deadline for filing a motion for

reconsideration under Rule 59 of the Federal Rules of Civil Procedure. Dkt. #10. I

explained that courts may not extend the 28-day time limit imposed by Rule 59(e). Now

petitioner has filed a motion requesting that the court toll any deadlines that apply currently

to his case. Dkt. #11. He says that because of the Covid-19 pandemic, prisons have been

locked down and he has been unable to access the law library or other resources he needs.

       I will deny petitioner’s motion, because there are no deadlines pending in his case.

His deadline for filing a motion under Rule 59 has expired, and so has his deadline for filing

an appeal. Fed. R. App. P. 4(a)(1). Petitioner may still file a motion for relief from

judgment under Rule 60 of the Federal Rules of Civil Procedure, if he can show that relief

is warranted under one of the factors set forth in Rule 60(b). A motion under Rule 60(b)

                                              1
       Case: 3:19-cv-00644-bbc Document #: 12 Filed: 06/05/20 Page 2 of 2



must be made within a “reasonable time,” and for reasons under Rule 60(b)(1), (2) or (3),

the motion must be made within one year of the entry of judgment. Fed. R. Civ. P. 60(c).



                                           ORDER

      IT IS ORDERED that petitioner Mandel Benson’s motions to toll deadlines, dkt.

#11, is DENIED.

             Entered this 5th day of June, 2020.

                                                BY THE COURT:

                                                /s/
                                                BARBARA B. CRABB
                                                District Judge




                                            2
